Citation Nr: 0109590	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-13 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for psychiatric 
disability, currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


REMAND

The veteran had active service from April 1968 to April 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The veteran testified from the RO at a 
videoconference hearing before the undersigned Member of the 
Board in Washington, D.C., in October 2000.  

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the claims folder was forwarded to 
the Board, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  This liberalizing law is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

Review of the record shows that in a March 1972 rating 
decision, the RO granted service connection for 
psychophysiological musculoskeletal disorder and assigned a 
30 percent rating from May 1971.  The RO confirmed and 
continued the 30 percent rating in a rating decision dated in 
March 1975.  The veteran filed his current increased rating 
claim in August 1999.  At a September 1999 VA examination for 
mental disorders, the veteran was diagnosed as having anxiety 
disorder, and in its January 1999 rating decision the RO 
continued the 30 percent evaluation for the veteran's 
service-connected psychiatric disability.  In a supplemental 
statement of the case dated in June 2000, the RO explained 
that contemporary labeling found in Diagnostic and 
Statistical Manual of Mental Disorders, 4th edition, American 
Psychiatric Association, 1994, (DSM-IV) would be used and 
described the veteran's disability as anxiety disorder.  

At the videoconference hearing, the veteran testified 
concerning physical complaints and nervousness he associated 
with his service-connected disability.  The veteran testified 
that he had received counseling from Lutheran Social Services 
in Findlay, Ohio, since the summer of 1997.  He also 
testified that for a little more than a year before the 
hearing he had received treatment at the VA outpatient clinic 
in Toledo, Ohio.  No recent treatment records concerning 
psychiatric disability are of record, and they should be 
obtained.  

At the hearing, the veteran testified that he last worked in 
the late 1980s.  He said he took a leave of absence from his 
job for several months but could not return because his 
anxiety and nervousness had become worse.  He testified that 
he believes he is unemployable because of his service-
connected psychiatric disability and that he might reapply 
for Social Security disability benefits, which were denied in 
the late 1970s.  The veteran's testimony raises the issue of 
entitlement to a total rating based on unemployability due to 
service-connected disability, and the Board will refer this 
matter to the RO for appropriate action.  

In order to facilitate its decision regarding the veteran's 
disagreement with the denial of his increased rating claim, 
the Board will request that the RO arrange for an additional 
VA psychiatric examination.  

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:  

1.  The RO should request that the 
veteran identify the names, addresses and 
approximate dates of treatment or 
evaluation for all health care providers, 
VA or non-VA, who have treated or 
evaluated him for his service-connected 
psychiatric disability since August 1998.  
In this regard, the veteran should be 
requested to provide the full address of 
Lutheran Social Services in Findlay, 
Ohio, where he reportedly has been 
receiving treatment since the summer of 
1997.  With any necessary authorization 
from the veteran, the RO should obtain 
and associate with the claims file all 
identified medical records that have not 
been obtained previously.  In any event, 
the RO should obtain all outpatient 
records for the veteran from the VA 
outpatient clinic in Toledo, Ohio.  

2.  The RO should also ascertain whether 
the veteran has recently applied for 
Social Security disability benefits.  If 
so, the RO should attempt to obtain all 
pertinent records from the Social 
Security Administration, including any 
decision and the record upon which it was 
based.  

3.  If the RO is unsuccessful in its 
efforts to obtain any medical records 
identified by the veteran, the RO should 
inform the veteran and his representative 
of this and request them to submit copies 
of the outstanding records.  

4.  The RO should request that the 
veteran complete and return a VA Form 21-
8949, Veterans Application for Increased 
Compensation Based on Unemployability.  

5.  The RO should arrange for a VA 
examination of the veteran by a 
psychiatrist to determine the nature and 
extent of the veteran's service-connected 
psychiatric disability, previously 
diagnosed as psychophysiological 
musculoskeletal disorder.  Any indicated 
studies should be performed.  The 
examiner should specifically identify the 
manifestations of the service-connected 
psychiatric disability, to include any 
psychophysiologicalal symptoms.  The 
psychiatrist should provide a global 
assessment of functioning score based on 
the veteran's service-connected 
psychiatric disability with an 
explanation of the significance of the 
score assigned.  The psychiatrist should 
also provide an opinion concerning the 
degree of social and industrial 
impairment resulting from the veteran's 
service-connected psychiatric disability, 
including whether it renders him 
unemployable.  The rationale for all 
opinions expressed should be provided.  
The claims file, including a copy of this 
remand, must be made available to and 
reviewed by the examiner, and the 
examination report should reflect that 
the claims file was reviewed.  

6.  The veteran should also be provided a 
VA orthopedic examination by a physician 
with appropriate expertise to determine 
the nature and extent of any 
musculoskeletal symptoms due to organic 
pathology.  Any indicated studies should 
be performed, and the claims file must be 
made available to and reviewed by the 
examiner.  The examination report should 
reflect that the claims file was 
reviewed.  The rationale for any opinions 
expressed should be provided.

7.  Thereafter, the RO should review the 
claims file and ensure that all requested 
actions have been conducted and completed 
in full.  The RO should ensure that all 
notifications and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  

8.  Then, the RO should readjudicate the 
claim of entitlement to an increased 
rating for psychiatric disability.  If it 
has not been rendered moot, the RO should 
adjudicate entitlement to a total rating 
based on unemployability due to service-
connected disability.  The RO should also 
consider whether the case should be 
referred to the Director of the 
Compensation and Pension Service for 
extra-schedular consideration.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, or if a timely notice of disagreement 
is received with regard to any other matter, the veteran and 
his representative should be furnished a supplemental 
statement of the case addressing all issues in appellate 
status.  The veteran should be informed of the requirements 
to perfect an appeal with respect to any new issue addressed 
in the supplemental statement of the case.  The veteran and 
his representative should be provided an appropriate 
opportunity to respond to the supplemental statement of the 
case.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




